Name: COMMISSION REGULATION (EC) No 1109/95 of 16 May 1995 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  plant product
 Date Published: nan

 18. 5. 95 EN Official Journal of the European Communities No L 111 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1109/95 of 16 May 1995 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (  ), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), as last amended by Regulation (EC) No 3254/94 (3), and in parti ­ cular Article 173 ( 1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 ( 1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 19 May 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 May 1995. For the Commission Mario MONTI Member of the Commission (') OJ No L 302, 19. 10 . 1992, p. 1 . 0 OJ No L 253, 11 . 10 . 1993, p. 1 . 0 OJ No L 346, 31 . 12. 1994, p. 1 . No L 111 /2 EN Official Journal of the European Communities 18 . 5. 95 ANNEX Code Description Amount of unit values per 100 kg Species, varieties, CN code a) b) c) ECU Fmk SKr Ã ¶S FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr Fl Pta Esc 1.10 New potatoes a) 47,89 630,35 89,62 349,04 14 465,34 7 727,03 0701 90 51 b) 273,53 313,50 38,75 103 470,75 100,36 9 392,83 0701 90 59 c) 456,41 1 841,39 39,54 1.30 Onions (other than seed) a) 38,08 501,25 71,27 277,56 11 502,69 6 144,46 0703 10 19 b) 217,51 249,29 30,82 82 278,84 79,81 7 469,08 c) 362,93 1 464,26 31,44 1.40 Garlic a) 126,32 1 662,70 236,40 920,69 38 155,83 20 381,92 0703 20 00 b) 721,50 826,93 102,22 272 929,12 264,73 24 775,85 c) 1 203,90 4 857,12 104,28 1.50 Leeks a) 42,20 555,49 78,98 307,59 12 747,40 6 809,35 ex 0703 90 00 b) 241,05 276,27 34,15 91 182,28 88,44 8 277,31 c) 402,21 1 622,70 34,84 1.60 Cauliflowers a) 129,66 1 706,66 242,65 945,03 39 164,58 20 920,77 ex 0704 10 10 b) 740,58 848,79 104,92 280 144,69 271,73 25 430,86 ex 0704 10 90 c) 1 235,73 4 985,53 107,04 1.70 Brussels sprouts a) 53,71 706,96 100,52 391,47 16 223,43 8 666,16 0704 20 00 b) 306,77 351,60 43,46 116 046,36 112,56 10 534,41 c) 511,88 2 065,19 44,34 1.80 White cabbages and red cabbages a) 43,02 566,28 80,51 313,57 12 995,02 6 941,63 0704 90 10 b) 245,73 281,63 34,81 92 953,55 90,16 8 438,10 c) 410,02 1 654,23 35,52 1.90 Sprouting broccoli or calabrese (Brassica oleracea var. italica) a) 79,26 1 043,27 148,33 577,69 23 940.96 12 788,68 ex 0704 90 90 b) 452,71 518,86 64,14 171 249,95 166,11 15 545,66 c) 755,39 3 047,61 65,43 1.100 Chinese cabbage a) 88,35 1 162,92 165,35 643,94 26 686,86 14 255,47 ex 0704 90 90 b) 504,63 578,37 71,49 190 891,41 185,16 17 328,66 c) 842,03 3 397,16 72,94 1.110 Cabbage lettuce (head lettuce) a) 156,73 2 062,97 293,32 1 142,33 47 341,24 25 288,54 0705 11 10 b) 895,19 1 026,00 126,83 338 632,41 328,46 30 740,24 0705 11 90 c) 1 493,72 6 026,39 129,39 1.120 Endives a) 21,82 287,21 40,84 159,04 6 590,86 3 520,68 ex 0705 29 00 b) 124,63 142,84 17,66 47 144,51 45,73 4 279,67 c) 207,96 839,00 18,01 1.130 Carrots a) 57,66 758,89 107,90 420,22 17 415,10 9 302,72 ex 0706 10 00 b) 329,31 377,43 46,66 124 570,40 120,83 11 308,20 c) 549,48 2 216,89 47,60 1.140 Radishes a) 39,42 518,87 73,77 287,31 11 907,05 6 360,46 ex 0706 90 90 b) 225,15 258,05 31,90 85 171,25 82,61 7 731,64 c) 375,69 1 515,73 32,54 1.160 Peas (Pis urn sativum) a) 350,22 4 609,86 655,43 2 552,61 105 787,35 56 509,04 0708 10 10 b) 2 000,37 2 292,66 283,41 756 698,12 733,97 68 691,24 0708 10 90 c) 3 337,82 13 466,40 289,13 18 . 5 . 95 | EN | Official Journal of the European Communities No L 111 /3 Code Description Amount of unit values per 100 kg Species, varieties, CN code a) b) c) ECU Fmk SKr Ã ¶S FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr Fl Pta Esc 1.170 Beans : 1.170.1 Beans (Vigna spp., Phaseolus spp.) a) 108,57 1 429,09 203,19 791,33 32 794,85 17 518,22 0708 20 10 b) 620,13 710,74 87,86 234 581,96 227,54 21 294,79 0708 20 90 c) 1 034,75 4 174,68 89,63 1.170.2 Beans (Phaseolus ssp., vulgaris var. Com ­ pressus Savi) a) 134,69 1 772,92 252,07 981,71 40 684,98 21 732,93 0708 20 10 b) 769,33 881,74 109,00 291 020,12 282,28 26 418,11 0708 20 90 c) 1 283,70 5 179,07 111,20 1.180 Broad beans a) 92,83 1 221,88 173,73 676,59 28 039,86 14 978,21 ex 0708 90 00 b) 530,22 607,69 75,12 200 569,43 194,54 18 207,21 c) 884,72 3 569,39 76,64 1.190 Globe artichokes a) 115,68 1 522,65 216,49 843,13 34 941,84 18 665,08 0709 10 10 b) 660,73 757,27 93,61 249 939,36 242,43 22 688,90 0709 10 20 c) 1 102,49 4 447,99 95,50 0709 10 30 1 .200 Asparagus : 1.200.1  green a) 434,56 5 719,91 813,26 3 167,28 131 260,85 70 116,37 ex 0709 20 00 b) 2 482,06 2 844,73 351,65 938 910,36 910,71 85 232,03 c) 4 141,56 16 709,10 358,75 1.200.2  other a) 297,63 3 917,55 557,00 2169,25 89 900,02 48 022,41 . ex 0709 20 00 b) 1 699,95 1 948,35 240,85 643 055,87 623,74 58 375,07 c) 2 836,54 11 444,00 245,70 1.210 Aubergines (eggplants) a) 139,21 1 832,37 260,53 1 014,63 42 049,22 22 461,67 0709 30 00 b) 795,12 911,31 112,65 300 778,52 291,74 27 303,95 c) 1 326,74 5 352,74 114,92 1.220 Ribbed celery (Apium graveolens var. dulce) a) 55,17 726,24 103,26 402,14 16 665,82 8 902,48 ex 0709 40 00 b) 315,14 361,19 44,65 119 210,79 115,63 10 821,67 c) 525,84 2 121,51 45,55 1.230 Chantarelles a) 963,14 12 677,43 1 802,49 7 019,85 290 922,22 155 403,60 0709 51 30 b) 5 501,16 6 304,97 779,39 2 080 969,92 2 018,46 188 905,46 c) 9 179,22 37 033,50 795,12 1.240 Sweet peppers a) 156,56 2 060,70 292,99 1 141,07 47 289,07 25 260,68 0709 60 10 b) 894,21 1 024,87 126,69 338 259,27 328,10 30 706,37 c) 1 492,07 6 019,75 129,25 1.250 Fennel a) 73,55 968,11 137,65 536,07 22 216,22 11 867,37 0709 90 50 b) 420,09 481,48 59,52 158 912,87 154,14 14 425,73 c) 700,97 2 828,06 60,72 1.270 Sweet potatoes, whole, fresh (intended for human consumption) a) 47,59 626,47 89,07 346,90 14 376,36 7 679,50 ex 0714 20 10 b) 271,85 311,57 38,51 102 834,23 99,75 9 335,05 e) 453,60 1 830,07 39,29 2.10 Chestnuts (Castanea spp.), fresh a) 83,78 1 102,76 156,79 610,63 25 306,25 13 517,99 ex 0802 40 00 b) 478,53 548,45 67,80 181 015,91 175,58 16 432,19 c) 798,47 3 221,41 69,16 2.30 Pineapples, fresh a) 71,47 940,70 133,75 520,89 21 587,31 11 531,42 ex 0804 30 00 b) 408,20 467,85 57,83 154 414,26 149,78 14 017,36 c) 681,13 2 748,00 59,00 2.40 Avocados, fresh a) 119,58 1 574,03 223,80 871,58 36 120,91 19 294,92 ex 0804 40 10 b) 683,02 782,83 96,77 258 373,31 250,61 23 454,51 ex 0804 40 90 c) 1 139,69 4 598,08 98,72 No L 111 /4 | EH | Official Journal of the European Communities 18 . 5. 95 Code Description Amount of unit values per 100 kg Species, varieties, CN code a) b) c) ECU Fmk SKr Ã ¶S FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr Fl Pta Esc 2.50 Guavas and mangoes, fresh a) 119,99 1 579,41 224,56 874,56 36 244,39 19 360,88 ex 0804 50 00 b) 685,36 785,50 97,10 259 256,56 251,47 23 534,69 c) 1 143,59 4 613,80 99,06 2.60 Sweet oranges, fresh : 2.60.1  Sanguines and semi-sanguines a) 71,44 940,37 133,70 520,71 21 579,55 11 527,27 0805 10 01 b) 408,06 467,68 57,81 154 358,73 149,72 14 012,32 0805 10 11 c) 680,88 2 747,01 58,98 0805 10 21 0805 10 32 0805 10 42 0805 10 51 2.60.2  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates , Maltese, Shamoutis, Ovalis, Trovita and Hamlins a) 44,40 584,41 83,09 323,60 13 410,98 7 163,82 0805 10 05 b) 253,59 290,65 35,93 95 928,92 93,05 8 708,20 0805 10 15 c) 423,15 1 707,18 36,65 0805 10 25 0805 10 34 0805 10 44 0805 10 55 2.60.3  Others a) 22,94 301,95 42,93 167,20 6 929,16 3 701,39 0805 10 09 b) 131,03 150,17 18,56 49 564,39 48,08 4 499,34 0805 10 19 c) 218,63 882,06 18,94 0805 10 29 0805 10 36 0805 10 46 0805 10 59 2.70 Mandarins (including tangerines and satsu ­ mas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh : 1 2.70.1  Clementines a) 110,65 1 456,44 207,08 806,47 33 422,50 17 853,49 ex 0805 20 11 b) 632,00 724,34 89,54 239 071,50 231,89 21 702,34 ex 0805 20 21 c) 1 054,55 4 254,58 91,35 2.70.2  Monreales and Satsumas a) 54,60 718,67 102,18 397,95 16 492,02 8 809,64 ex 0805 20 13 b) 311,85 357,42 44,18 117 967,58 114,42 10 708,81 ex 0805 20 23 c) 520,36 2 099,38 45,07 2.70.3  Mandarines and wilkings a) 51,89 683,01 97,11 378,20 15 673,69 8 372,50 ex 0805 20 15 b) 296,38 339,69 41,99 112 114,05 108,75 10 177,45 ex 0805 20 25 c) 494,54 1 995,21 42,84 2.70.4  Tangerines and others a) 51,24 674,40 95,89 373,44 15 476,23 8 267,03 ex 0805 20 17 b) 292,65 335,41 41,46 110 701,66 107,38 10 049,23 ex 0805 20 19 c) 488,31 1 970,08 42,30 ex 0805 20 27 ex 0805 20 29 2.80 Lemons (Citrus limon, Citrus limonum), fresh a) 55,79 734,31 104,41 406,61 16 851,04 9 001,42 0805 30 20 b) 318,64 365,20 45,14 120 535,68 116,92 10 941,94 c) 531,69 2 145,09 46,06 2.85 Limes (Citrus aurantifolia), fresh a) 143,94 1 894,65 269,38 1 049,12 43 478,54 23 225,19 ex 0805 30 90 b) 822,15 942,28 116,48 311 002,52 301,66 28 232,06 c) 1 371,84 5 534,69 118,83 18 . 5. 95 | EN | Official Journal of the European Communities No L 111 /5 Code Description Amount of unit values per 100 kg Species, varieties, CN code a) b) c) ECU Fmk SKr Ã ¶S FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr Fl Pta Esc 2.90 Grapefruit, fresh : 2.90.1  white a) 39,63 521,59 74,16 288,82 11 969,39 6 393,76 ex 0805 40 10 b) 226,33 259,41 32,07 85 617,20 83,05 7 772,12 ex 0805 40 90 c) 377,66 1 523,67 32,71 2.90.2  pink a) 53,73 707,21 100,55 391,60 16 229,14 8 669,21 ex 0805 40 10 b) 306,88 351,72 43,48 116 087,20 112,60 10 538,12 ex 0805 40 90 c) 512,06 2 065,92 44,36 2.100 Table grapes a) 120,03 1 579,93 224,64 874,85 36 256,20 19 367,19 0806 10 21 b) 685,58 785,76 97,13 259 341,04 251,55 23 542,36 0806 10 29 c) 1 143,96 4 615,30 99,09 0806 10 30 0806 10 61 0806 10 69 2.110 Watermelons a) 49,71 654,38 93,04 362,35 15 016,68 8 021,55 0807 10 10 b) 283,96 325,45 40,23 107 414,51 104,19 9 750,83 c) 473,81 1 911,58 41,04 2.120 Melons (other than water melons): 2.120.1  Amarillo, Cuper, Honey Dew (including Cantalene), Onteniente, Piel de Sapo (in ­ cluding Verde Liso), Rochet, Tendral, Futuro a) 49,73 654,58 93,07 362,46 15 021,28 8 024,00 ex 0807 10 90 b) 284,04 325,55 40,24 107 447,35 104,22 9 753,81 c) 473,95 1 912,16 41,05 2.120.2  other a) 96,39 1 268,74 180,39 702,54 29 115,21 15 552,64 ex 0807 10 90 b) 550,55 631,00 78,00 208 261,41 202,01 18 905,47 c) 918,65 3 706,28 79,57 2.130 Apples a) 62,16 818,23 116,34 453,08 18 776,83 10 030,13 0808 10 10 b) 355,06 406,94 50,30 134 310,86 130,28 12 192,42 0808 10 51 c) 592,45 2 390,23 51,32 0808 10 53 0808 10 59 0808 10 61 0808 10 63 0808 10 69 2.140 Pears 2.140.1 Pears  Nashi (Pyrus pyrifolia) a) 120,59 1 587,28 225,68 878,92 36 424,93 19 457,32 0808 20 10 b) 688,77 789,41 97,58 260 547,96 252,72 23 651,92 0808 20 31 c) 1 149,28 4 636,78 99,55 0808 20 37 0808 20 41 2.140.2 Other a) 66,63 876,96 124,69 485,60 20 124,51 10 750,03 0808 20 10 b) 380,54 436,15 53,91 143 950,86 139,63 13 067,51 0808 20 31 c) 634,97 2 561,79 55,00 0808 20 37 0808 20 41 2.150 Apricots a) 128,33 1 689,21 240,17 935,36 38 764,12 20 706,85 0809 10 10 b) 733,01 840,11 103,85 277 280,16 268,95 25 170,83 0809 10 50 c) 1 223,09 4 934,55 105,95 2.160 Cherries a) 87,78 1 155,41 164,28 639,78 26 514,48 14 163,39 0809 20 11 b) 501,37 574,63 71,03 189 658,35 183,96 17 216,73 0809 20 19 c) 836,59 3 375,21 72,47 0809 20 21 0809 20 29 0809 20 71 0809 20 79 No L 111 /6 | EN | Official Journal of the European Communities 18 . 5. 95 Code Description Amount of unit values per 100 kg Species, varieties, CN code a) b) c) ECU Fmk SKr Ã ¶S FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr Fl Pta Esc 2.170 Peaches a) 162,39 2 137,46 303,91 1 183,57 49 050,63 26 201,66 ex 0809 30 19 b) 927,52 1 063,04 131,41 350 859,73 340,32 31 850,21 ex 0809 30 59 c) 1 547,65 6 243,99 134,06 2.180 Nectarines a) 260,48 3 428,61 487,48 1 898,52 78 679,91 42 028,90 0809 30 11 b) 1 487,79 1 705,18 210,79 562 798,29 545,89 51 089,48 0809 30 51 c) 2 482,52 10 015,71 215,04 2.190 Plums a) 142,25 1 872,34 266,21 1 036,77 42 966,65 22 951,74 0809 40 10 b) 812,47 931,19 115,11 307 340,94 298,11 27 899,67 0809 40 40 c) 1 355,69 5 469,52 117,43 2.200 Strawberries a) 350,08 4 608,01 655,17 2 551,58 105 744,76 56 486,29 0810 10 10 b) 1 999,57 2 291,74 283,29 756 393,48 733,67 68 663,59 0810 10 90 c) 3 336,47 13 460,98 289,01 2.205 Raspberries a) 1 131,32 14 891,12 2117,23 8 245,63 341 722,11 182 539,68 0810 20 10 b) 6 461,75 7 405,93 915,48 2 444 342,17 2 370,92 221 891,53 c) 10 782,06 43 500,17 933,96 2.210 Fruit of the species Vaccinium myrtillus a) 194,02 2 553,81 363,10 1 414,11 58 604,91 31 305,32 0810 40 30 b) 1 108,18 1 270,11 157,00 419 201,55 406,61 38 054,11 c) 1 849,11 7 460,22 160,17 2.220 Kiwi fruit (Actinidia cbinensis Planch.) a) 75,97 999,93 142,17 553,69 22 946,50 12 257,46 0810 90 10 b) 433,90 497,31 61,47 164 136,57 159,21 14 899,92 c) 724,01 2 921,02 62,71 2.230 Pomegranates a) 87,74 1 154,89 164,20 639,49 26 502,39 14 156,94 ex 0810 90 85 b) 501,14 574,37 71,00 189 571,92 183,88 17 208,88 c) 836,21 3 373,67 72,43 2.240 Khakis (including Sharon fruit) a) 359,54 4 732,47 672,87 2 620,50 108 601,00 58 012,03 ex 0810 90 85 b) 2 053,58 2 353,64 290,95 776 824,21 753,49 70 518,24 c) 3 426,59 13 824,57 296,82 2.250 Lychees a) 659,86 8 685,50 1 234,91 4 809,41 199315,37 106469,44 ex 0810 90 30 b) 3 768,93 4 319,64 533,97 1 425 705,08 1 382,88 129 422,09 c) 6 288,82 25 372,23 544,75